Citation Nr: 1630129	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The record reflects the Veteran accepted an informal hearing conference with a Decision Review Officer (DRO) in September 2010, in lieu of a formal hearing.  A report from this informal conference is of record.  In addition, the record reflects he also requested a hearing before a Veterans Law Judge (VLJ) of the Board, and that such a hearing was scheduled for June 2016.  However, the Veteran canceled his hearing request via correspondence received in May 2016.  

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO has added relevant evidence to the record since the appeal was last adjudicated below via the April 2011 statement of the case (SOC), but before certifying the appeal to the Board.  Among other things, he underwent VA examination for PTSD in March 2012, and there are additional outpatient treatment records dated through August 2013.  A March 2012 VA examination for diabetes mellitus noted peripheral neuropathy of the 
Veteran's lower extremities, but does not appear to have made any relevant findings as to the current symptomatology thereof.  Regardless, the record does not reflect the Veteran has formally waived initial review of such evidence by the AOJ in accord with 38 C.F.R. § 20.1304(c); and a supplemental statement of the case is required.  38 C.F.R. § 19.31 (2015).  Moreover, the fact the Veteran has continued to receive medical treatment through VA in the years since his appeal was last adjudicated below indicates there may be other outstanding VA medical records not available for the Board's review.

Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The record also indicates that the service-connected PTSD and peripheral neuropathy of the lower extremities have increased in severity since the most recent VA examinations.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Consequently, a remand is also required to accord the Veteran new examinations for these disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment since June 2013.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the current severity of PTSD and peripheral neuropathy of the lower extremities.  The claims folder should be made available to the examiner(s) for review before the examination(s).

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  

The case should then be returned to the Board, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




